In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00148-CR
                             ________________________

                          BRYAN KEITH PRICE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 100th District Court
                                Collingsworth County, Texas
                  Trial Court No. 2880, Honorable Stuart Messer, Presiding


                                      June 7, 2013

                        ON ABATEMENT AND REMAND
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Bryan Keith Price appeals his conviction for aggravated sexual assault. The

clerk’s record was filed on May 13, 2013. The court reporter has filed a motion to

extend the time to file the record because appellant apparently failed to pay or make

arrangements to pay for it, as required by Texas Rules of Appellate Procedure

35.3(b)(3). By letter dated May 22, 2013, we directed appellant to certify to this court,

by June 3, 2013, that he had complied with rule of procedure 35.3(b)(3). To date, this
court has not received either the reporter’s record or notification that the record has

been paid for or that arrangements have been made for payment.

       Accordingly, we abate this appeal and remand the cause to the 100th District

Court of Collingsworth County (trial court) for further proceedings. Upon remand, the

trial court shall determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

       3. whether appellant is entitled to a free record.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions.       So too shall it include its findings on those matters

(including the name, address, and phone number of any attorney it may appoint to

represent appellant in this appeal) in a supplemental record and cause that record to be

filed with this court by July 8, 2013. Should further time be needed to perform these

tasks, then same must be requested before July 8, 2013.

       It is so ordered.

                                                 Per Curiam

Do not publish.




                                             2